Citation Nr: 1310168	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-11 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to June 1969 that was characterized as Honorable.  His subsequent active service for the period from July 1971 to October 1973 was characterized in the file at the time of the December 2010 remand as being Under Conditions Other Than Honorable and, as such, would be a bar against his receipt of VA compensation for disabilities connected with this latter period of service.  However, a copy of the Veteran's DD Form 214 received in December 2011 notes that his discharge from this second period of active duty is now characterized as Honorable.  There are no official service documents explaining this change.  The Board of Veterans' Appeals (Board) finds, however, that it need not resolve this discrepancy in order to adjudicate the claim on appeal for the reasons explained herein.  

This matter comes to the Board on appeal from a May 2006 rating decision issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  Subsequently, the Board remanded this matter for additional development in a December 2010 decision.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The evidence of record does not include a current diagnosis of PTSD made in accordance with the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

2.  The preponderance of the evidence does not show that the Veteran's acquired psychiatric disorders other than PTSD, which have been diagnosed as major depressive disorder and dysthymic disorder, are etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, which has been diagnosed as major depressive disorder and dysthymic disorder, was not incurred in or aggravated by active service, nor may service incurrence of a psychosis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in letters from the RO dated in August 2005, December 2005, and May 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in December 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the May 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issue on appeal have been met.  

The Board also finds that the duty to assist has been fulfilled regarding this claim as private and VA medical records relevant to this matter have been requested or obtained as well as medical records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  In response to VA's December 2010 letter requesting a detailed list of all sources of psychiatric counseling, both VA and private, the Veteran declined to do so in a January 2011 note in which he mentioned he now only saw VA medical professionals and his SSA file had been obtained.  Thus, the record indicates that VA made reasonable efforts to obtain any relevant treatment records.  The Court has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, the Veteran has been provided with a VA mental disorders examination.  The available medical evidence is sufficient for an adequate determination of the issue now on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease, as identified in 38 C.F.R. § 3.309(a), in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including psychosis, become manifest to a degree of 10 percent or more within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for PTSD requires, in addition to the requirements outlined above, medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

Where, however, VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, generally will be insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2012); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

However, regulations revised as of July 2010 no longer require the verification of an in-service stressor if the veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  Id.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disorder.  In June 2005, he originally claimed benefits for other claimed disorders, but in August 2005 submitted a signed PTSD questionnaire.  The Board notes that the Court has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As the Veteran filed a claim for the affliction his mental condition, whatever that is, causes him, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, while VA adjudicated a claim for entitlement to service connection for PTSD, the medical evidence of record indicated that the Veteran also has been diagnosed with a major depressive disorder and a mood disorder.  Therefore, the Board recharacterized the issue on appeal when it remanded the matter in December 2010 for additional development.  

Service personnel records show service in the Republic of Vietnam from October 1967 to June 1969, during his first period of active service.  These records, along with other information in the claims file, also show he was awarded the Combat Infantryman's Badge (CIB) and the Vietnam Service Campaign Medal.  Therefore, the Veteran's participation in combat has been recognized.  See 38 U.S.C.A. § 1154(b).  Service records and his August 2005 evaluation for psychiatric treatment at a VA facility show that the Veteran was a fork lift driver when sent to Vietnam and subsequently a platoon sergeant and cargo checker.  

Service treatment records show no psychiatric abnormalities when the Veteran was examined for enlistment in November 1966.  Service treatment records show one complaint of nerves in June 1967 during his first period of active duty before he was sent to Vietnam in October 1967.  His June 1969 discharge examination showed no psychiatric abnormalities.  On his contemporaneous report of medical history the Veteran denied nervous trouble of any sort as well as depression or excessive worry.  His April 1971 reenlistment examination and September 1973 discharge examination, and the contemporaneous reports of medical history, had similar findings.  

The Veteran's service treatment records also include correspondence from his pastor, his previous employer, his wife's employer, and his wife's doctor.  They requested his reassignment from Europe to the United States during his second period of active duty because of his wife's personal problems and health.  The claims file also contains the Veteran's request for discharge in lieu of court-martial and his discharge for the good of the service in October 1973.  

Post-service, a December 1999 continuing care plan and discharge from the Monroe Community Mental Health Authority in Michigan revealed that the Veteran had been treated there for recurrent depressive symptoms.  It was noted that his sense of self was very much associated with his career and earnings and that his depression had returned when he was fired from his job as an insurance salesman.  

A February 2000 private medical record from Mercy Memorial Hospital in Monroe, Michigan, noted a psychiatric assessment of the Veteran.  The Veteran had presented for an intake evaluation as a self-referral.  He wanted a medication checkup, said he had insurance, explained that when he was out of work he saw a physician at the Monroe County Mental Health Center, and said that he saw a psychiatrist for the first time in 1997.  His description of the history of his complaint did not refer to his time in service; rather he complained about employment incidents.  An Axis I diagnosis of recurrent major depression without psychotic features was given by the private psychiatrist.  Additional hospital records in 2004 showed visits for psychiatric treatment and evaluation.  

A July 2003 private medical record of Dr. D.A.D. noted a working diagnosis of depressive disorder not otherwise specified.  An April 2004 private medical record from this same office revealed an assessment of depressive disorder not otherwise specified after the Veteran was seen for a complaint of fatigue.  

According to VA treatment records, VA initially diagnosed the Veteran with bipolar affective disorder in August 2004.  

According to an October 2004 VA treatment record the inciting event of the Veteran's depression was his wife giving up her children while the Veteran was still in service and not at home.  He said that he did not see a psychiatrist between 1977 and 1997 despite being depressed and that a psychiatrist diagnosed him with depression in 1997.  He was placed on several medications which he claimed did not work.  He also said that he had been fired from many jobs because of his temper and a problem with authority.  

In an August 2005 initial psychiatric evaluation at VA the Veteran reported trauma in Vietnam.  He said that during his second tour of duty he was seen by a psychiatrist for being AWOL and was deemed not fit for service.  He also said that he had been depressed since Vietnam and that his depression had worsened in the past 15 years.  He said that he had been treated by 7 different outpatient psychiatrists over the past 12 years.  At another point a summary of his private treatment for depression since 1988 was outlined.  

In an August 2005 signed statement, the Veteran conceded that he had gone AWOL "a lot" during his second tour of duty in the Army.  He said that he saw a doctor in the Army at Fort Leonard Wood after going AWOL, who said that the Veteran was not fit for the Army.  The Veteran contended that this doctor told the Veteran's then commanding officer that the Veteran should be let out of the service.  

In his August 2005 PTSD questionnaire, the Veteran explained that while stationed in Vietnam during the war he was assigned to the 71st Transportation Battalion, the 368th Transportation Company, and the 377th Transportation Company.  He stated that he had not discussed his claimed inservice stressors with anyone before because they were too painful.  He also endorsed all of the nearly one dozen PTSD symptoms on the back page of the questionnaire, but for pregnancy tests.  He did not describe any incident, but explained that a file could be obtained from his VA physician.  

An April 2006 VA general medical examination contained no psychiatric findings or diagnoses.  

Information from the Social Security Administration (SSA) shows that the Veteran was granted SSA disability benefits in May 2007 for back disorders and affective disorders.  Medical records associated with the SSA file show that the Veteran underwent a psychiatric evaluation for SSA in March 2007.  He told the examiner that he had been receiving psychiatric treatment for depression for 10 years.  He said that he was depressed most of the time and had crying spells with frustration and anger.  He also admitted to seeing stuff crawling on the walls when nothing was around and admitted to paranoia.  Axis I diagnosis was major depressive disorder and rule out dysthymia.  There was no reference to PTSD in this evaluation or even a mention of the Veteran's two tours of active duty.  

In an August 2007 signed statement the Veteran claimed that more than nine doctors have said he has PTSD.  

In an October 2007 handwritten statement the Veteran claimed that he had a temper and was out of control in the 1970s and 1980s.  He stated that he once chased a car on foot down the expressway because someone had insulted him.  On another occasion he used a baseball bat to beat in the rear lights of a woman's car.  The woman apparently had said his car had hit her car in a parking lot.  

VA outpatient treatment records dated up until December 2011 show group counseling and medication management.  Assessments given were PTSD and major depressive disorder.  A June 2008 VA medical record noted that the Veteran was depressed because his back and leg pain continued as severe as before surgery and hospital bills confounded his depression and frustration.  An October 2008 VA treatment record noted that his mood was ok despite ongoing health problems, but a September 2009 VA treatment record noted that the Veteran stated his pain continued to contribute to his low mood and sleep disturbance.  A May 2011 VA treatment record noted that the Veteran was depressed about difficulties with family relationships.  

The Veteran underwent a VA mental examination in December 2010.  The examiner reviewed the claims file and quoted liberally and in detail from past records.  For example, he noted that an October 2005 VA treatment record discussed the Veteran's traumatic events in Vietnam.  The Veteran had reported that he "should have been dead 5 times" while in Vietnam.  On one occasion his jeep was blown up and on another occasion Vietnamese were coming towards him in his truck but backup arrived in time.  

The Veteran told the examiner that subsequent to his first period of active duty he had difficulty adapting to civilian life and could not find a job or sold women's shoes.  So he reenlisted and resumed his former rank.  During his second period of active duty he was stationed in Germany and went AWOL and ended up in the stockade at Fort Leonard Wood.  Eventually he was given an undesirable discharge for the good of the service, although he had no disciplinary infractions during his first period of active duty.  He said a psychiatrist told him that the service was not for the Veteran as he had too many problems.  A priest told him that if he wanted to get kicked out of the service so he could go home and work, then he should continue to go AWOL.  The Veteran told the examiner that he spent 20 months in Vietnam then drank a lot during his second enlistment.  He endorsed frequent conflicts with his wife and reported that he was fired from many post-service jobs.  

During a mental status evaluation and psychiatric assessment tests, the Veteran told the VA examiner that when he was in Vietnam he saw a man get his head shot off and his brains were hanging out and he was left on a bridge for three days.  He also reported that every time there was a rocket attack he was in a collapsible bunker, but he slept through these incidents because he was drunk.  He also conceded that he was scared to death when in Vietnam.  However, he also told the examiner that he loved the military and wished that he could have stayed in.  He said that he would go right now if asked.  

Diagnosis was major depressive disorder and dysthymic disorder.  The VA examiner opined that these disorders were less likely as not caused by or as a result of military service.  

The VA examiner declined to provide a PTSD diagnosis.  The examiner noted that the Veteran's presentation was strongly associated with the perception of secondary gain.  It appeared to the examiner that the Veteran's approach to this examination was embellished.  Given the Veteran's self-representation, the VA examiner stated that it would be very difficult to believe everything the Veteran stated about himself or to discern what was bona fide and what was impression management.  The range and magnitude of the Veteran's reported symptoms was remarkable and the examiner stated they might be suggestive of multiple possible psychological disorders, if taken only at face value.  The examiner stated that if the Veteran were as disturbed as the psychometric data blindly and uncritically suggested, it was improbable that he could have independently arrived for the appointment or that he would be functional as an outpatient.  It seemed to the examiner that the Veteran might be exaggerating and while his perception of secondary gain may be contributory, this might also reflect the outpourings of a dependent and rather histrionic individual who overstated his symptoms to elicit favor and attention.  The VA examiner noted that as the Veteran represented himself he was emotionally withdrawn from life, experienced his day to day living as an ungratifying strain, and lacked any real investment in his future.  

The December 2010 VA examiner issued an addendum medical opinion in May 2011 to provide a rationale for his opinion that the Veteran's major depressive disorder and dysthymic disorder were less likely as not caused by or a result of his military service.  The VA examiner reviewed the claims file once again.  He explained that the essential feature of dysthymic disorder is a chronically depressed mood that occurs for most of the day more days than not for at least two years.  It often has an early and insidious onset as well as a chronic course.  In clinical settings, the examiner noted that individuals with dysthymic disorder usually have superimposed major depressive disorder.  The examiner noted that the associated features of each are similar.  Major depressive disorder may be preceded by dysthymic disorder, and major depressive disorder may be associated with chronic general medical conditions.  The examiner noted that 20 percent to 25 percent of individuals with certain general medical conditions will develop major depressive disorder during the course of their general medical condition.  The VA examiner also noted that major depressive disorder can begin at any age with an average age at onset in the mid-20s.  

The VA examiner noted that the first documented indication that the Veteran suffered from depression was in February 2000, which appeared to be related to employment issues and related conflicts.  The VA examiner also noted that during the December 2010 VA examination the Veteran described his military experience in generally positive terms.  In conclusion, the VA examiner found no evidence to suggest that the Veteran's depressive disorders were the result of his past military service.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a current DSM-IV diagnosis of PTSD to warrant service connection in this case.  The December 2010 VA mental examiner declined to provide a current diagnosis of PTSD because he believed the Veteran exhibited major depressive disorder and dsythymic disorder.  Though VA clinical records show that the Veteran has been diagnosed in the recent past with PTSD (as well as major depressive disorder), the Board notes that none of these clinical records or the private medical records also associated with the claims file show a diagnosis of PTSD based on an explained link between current symptomatology and the Veteran's combat experiences in Vietnam.  See 38 C.F.R. §§ 3.304(f); 4.125.  

Service treatment records only refer to one episode or incident of nervous complaint in service in June 1967 before the Veteran went to Vietnam; ensuing discharge examinations in both June 1969 and September 1973, as well as the Veteran's reenlistment examination in April 1971, are negative for any psychiatric abnormalities.  There is no suggestion in the record that the Veteran complained of or was treated for PTSD during service and the evidence of record fails to show any diagnosis or manifestation of a psychotic disorder during the year following the Veteran's discharge from service.  

Simply put, in the absence of a present and proper PTSD diagnosis, a grant of service connection for PTSD is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting grant of service connection requires claimant have a current existing disability).  Thus, the Board need not reach the questions of whether there is an in-service stressor and whether there is a medically established link between his current symptomatology and the stressor.  Accordingly, service connection for PTSD is denied on the basis of there being no current proper diagnosis.  

Based upon the evidence of record, the Board also finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted in this case.  As noted above, service treatment records indicate that the Veteran was seen or treated for a complaint of a psychological disorder only once while in service when in June 1967 he complained of nervousness.  There is no indication in the other service treatment records, or in the remainder of the claims file, that the Veteran was ever treated or diagnosed for this complaint, however.  His June 1969 and September 1973 discharge examinations noted no psychiatric complaints and on his contemporaneous reports of medical history he denied any complaints of nervousness, depression, or excessive worry.  

In addition, the Veteran was not treated for psychological complaints for many years between the time of his discharge from active duty in October 1973 and the first documented indications in available medical records of a psychiatric evaluation and diagnosis in 1997 or February 2000.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also points out that the fact that the Veteran may have felt depressed in the years between service and a diagnosis in 1997 or February 2000 does not indicate that he suffered from a chronic and clinically defined psychiatric disorder in those intervening years.  

Moreover, the Veteran has not submitted any competent medical evidence that his diagnosed major depressive disorder and dysthymic disorder are related to his military service.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  On the other hand, the well reasoned medical opinion of the December 2010 VA examiner (delivered in May 2011) is to the effect that the Veteran's current major depressive disorder and dysthymic disorder are not related to service.  The only contention that a mental disorder is related to his period of active service comes from the Veteran's own assertions.  The Board finds that these assertions are not credible in view of the absence of any medical records showing a psychiatric disorder until more than 24 or 28 years after discharge from service.  In any case, further inconsistency in the Veteran's assertions are raised by those VA treatment records which reported that the Veteran's depressive symptoms were apparently related to financial difficulties, personal relationships, or the pain and frustration related to his many medical conditions.  None of the private or VA treatment records associated with the claims file relates the Veteran's depression and dysthymic disorder to any other factor.  In weighing credibility, VA may consider such factors as interest, bias, inconsistent statements, internal inconsistency, self-interest, and consistency with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Board has considered the assertions the Veteran has advanced on appeal in his written statements.  However, the Veteran cannot establish a service connection claim on the basis of his assertions alone.  While the Board does not doubt the sincerity of the Veteran's belief that he has PTSD related to service, this claim turns on medical matters - the diagnosis of disease and the relationship between a current disability and service.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the Veteran's assertions in this matter simply do not constitute persuasive evidence in support of his claim.  

Presumptive service connection also is not warranted for this claim because there is no evidence in the record that any psychosis developed within one year of the Veteran's separation from service in October 1973.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that secondary service connection is not warranted for depression or dysthymic disorder secondary to one of the Veteran's service-connected disorders.  The December 2010 VA examiner was never requested to proffer an opinion on secondary service connection inasmuch as the Veteran claims he suffered from depression and sought treatment years before he was diagnosed for his service-connected diabetes mellitus (diagnosed in December 2003) or his service-connected heart disease (a myocardial infarction being diagnosed in November 2006).  

In sum, there is no competent or credible lay or medical evidence of psychiatric symptoms until many years after service.  While the Veteran is competent to report symptomatology during service on in the interim, he does not have the requisite special medical knowledge necessary in this case to render an opinion as to medical causation, or as to whether his feelings of depression represented a clinical psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In essence, in this case there is no competent medical opinion of record, or credible lay evidence, etiologically relating the Veteran's current major depressive disorder and dysthymic disorder to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Given the absence of competent evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has a psychiatric disorder other than PTSD that was incurred as a result of his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For the foregoing reasons, the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, currently diagnosed as major depressive disorder and dysthymic disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


